DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-7) in the reply filed on 10/25/22 is acknowledged.
Claims 8-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/25/22.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tal (US 2008/0071304 A1).
Regarding claim 1, Tal discloses (Figures 1-8) a surgical tool, comprising: an elongated shaft (14); a blade assembly (12, 16, 36) coupled to a first end of the elongated shaft; and a hook (20) coupled to a second end of the elongated shaft.
Regarding claim 2, Tal discloses (Figures 1-2A) that the blade assembly (12, 16, 36) comprises a cutting edge (paragraph 0034) and a protective spine (12) disposed on opposite sides of said blade assembly.
Regarding claim 3, Tal discloses (Figures 1 and 2) that the cutting edge further comprises an elongated blade tip (paragraph 0034) protruding from a distal end of the cutting edge.
Regarding claim 4, Tal discloses that the blade assembly (12, 16, 36) comprises a cutting edge (paragraph 0034), a protective spine (36), and a blade cover (12).
Regarding claim 5, Tal discloses (Figures 1 and 2) that the blade cover comprises a raised toggle (18) and a recess that (32) conforms to the cutting edge and protective spine (Figures 1-2A), such that the blade cover (12) is secured to the blade assembly and may slide linearly along the length of the blade assembly to selectively allow the cutting edge to be exposed (Figures 1 and 2).
Regarding claim 7, Tal discloses (Figures 1 and 2) that the hook (20) is tapered (at 24) from the elongated shaft (14), terminating in a rounded end capable of protecting anatomical structures.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shepherd (US 3,905,101).
Regarding claim 1, Shepherd discloses (Figures 1 and 2) a surgical tool, comprising: an elongated shaft (14); a blade assembly (24) coupled to a first end of the elongated shaft; and a hook (see Figure 1 annotated below) coupled to a second end of the elongated shaft.

    PNG
    media_image1.png
    224
    555
    media_image1.png
    Greyscale

Regarding claim 6, Shepherd discloses (Figure 1) that the hook is tapered (at 28) from the elongated shaft and extends perpendicular (at 20) to the elongated shaft, terminating in a rounded end (at 12) capable of protecting anatomical structures.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Watson (US 1,037,693) discloses a tool, comprising: an elongated shaft (E); a blade assembly (A, B, C) coupled to a first end of the elongated shaft; and a hook (D) coupled to a second end of the elongated shaft.  Mustapha et al. (US 2012/0226297 A1) disclose a surgical tool, comprising: an elongated shaft (12); a blade assembly (14, 18, 22) coupled to a first end of the elongated shaft; and a hook (16) coupled to a second end of the elongated shaft.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.D.K/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        November 18, 2022